          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1750 Page 1 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                            1020
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000754
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1751 Page 2 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000755
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1752 Page 3 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000756
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1753 Page 4 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000757
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1754 Page 5 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000758
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1755 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000759
          Case 1:19-cr-02032-SMJ    ECF No. 210-21   filed 09/24/20   PageID.1756 Page 7 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1020-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000760
